415 F.2d 479
John ALDRIDGE, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 23721.
United States Court of Appeals Ninth Circuit.
Sept. 16, 1969.

Philip V. Sarkisian, Sacramento, Cal., for appellant.
John P. Hyland, U.S. Atty., William B. Shubb, Asst. U.S. Atty., Sacramento, Cal., for appellee.
Before MERRILL, KOELSCH and DUNIWAY, Circuit Judges.
PER CURIAM:


1
Aldridge appeals from denial of a motion under 28 U.S.C. 2255.  He lists in his petition 7 grounds for setting aside his conviction.  The trial court held a hearing and found against him on all factual and legal issues.  The record supports the court's findings of fact and we agree with its legal conclusions.


2
Affirmed.